Title: Thomas Jefferson to Philip I. Barziza, 24 December 1815
From: Jefferson, Thomas
To: Barziza, Philip I.


            
              Dear Sir
               Monticello Dec. 24. 15.
            
            A long absence from home must apologize  for this late acknolegement of your favor of the 6th. accept in the first place my congratulations on your safe arrival here, my best wishes for your obtaining whatever is your right in this country, and the assurance of any aid I can give towards it. of counsel you will have no need as I conclude with pleasure from your letter that you are in the hands of mr Wickham, than whom you could have engaged no better counsel. in answer to your enquiries I will observe that there can be no doubt that the marriage articles between mr & mrs Paradise must have been recorded in the General court, or in the court of James city. mr & mrs Paradise were in possession of one of the original copies, and either in London or Paris put it into my hands in order to enable me to draw a deed of compromise between them & their creditors. while in my hands I made a full abstract from it that I might be enabled to advise them occasionally, without the risk of it’s being sent to me. of this abstract I inclose you a copy as also of one made by Sr William Jones. knowing, as I do, the importance which mrs Paradise attached to the original of this instrument in their hands, I have not a doubt it was among her papers at her death. I do not believe that any appointments were ever made by her & her husband in under the authority of this instrument, during his life. of what she may have done by deed or will after her return to this country I am uninformed.
            Dr Bancroft writes me that your brother the count Barziza was in England at the date of his letter, meant to return to Venice, and thence come to this country. if a letter could reach him from hence before he will have left Venice, I would presume to trouble him with the bringing me some particular editions of books printed there and rarely to be got elsewhere. it might be to him a convenient mode of transferring the sum they would cost to this country. I will request your advice on this subject.
            The visit to me at this place, which your letter kindly intimates will be a very welcome one, as it will give me pleasure to assure you personally of the friendship I have borne your family, and of my desire to testify to yourself my sentiments of friendly esteem & respect.
            Th: Jefferson
          